Title: To George Washington from John Hanson, 13 November 1781
From: Hanson, John
To: Washington, George


                  
                     Sir,
                     Philadelphia 13th Nov. 1781.
                  
                  I take the liberty of transmitting to your Excellency a copy of a letter just received from Genl Heath, to prevent as much as possible the evil consequences that might result from an interruption or delay in the usual Channels of your intelligence.  I have the honor to be, Sir, with great respect, Your Excellency’s Obedient & very humble Servt
                  
                     John Hanson Prest
                     
                  
               